569 So. 2d 938 (1990)
Francisco HERNANDEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 89-2885.
District Court of Appeal of Florida, Third District.
November 20, 1990.
*939 Bennett H. Brummer, Public Defender and N. Joseph Durant, Jr., Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Jorge Espinosa, Asst. Atty. Gen., for appellee.
Before BARKDULL, HUBBART and COPE, JJ.
PER CURIAM.
Defendant Francisco Hernandez was found guilty of separate counts of conspiracy to traffic in cannabis and trafficking in cannabis. He appeals the conspiracy conviction, arguing that the evidence was legally insufficient to sustain it. We disagree. Construing the record in the light most favorable to the State, the evidence supports the jury's finding of an agreement and an intention to commit the offense. See Ramirez v. State, 371 So. 2d 1063, 1065 (Fla. 3d DCA 1979), cert. denied, 383 So. 2d 1201 (Fla. 1980). The evidence showed an advance agreement by the defendant to provide transportation for contraband being landed in the Florida Keys, and affirmative steps toward that end. While that evidence alone was sufficient to establish a conspiracy, the evidence also showed that under the agreement, the defendant would receive payment at a later time after the drugs were delivered and sold. There was an adequate basis for the conspiracy conviction. See Ellis v. State, 528 So. 2d 1327, 1328 (Fla. 5th DCA 1988).
Affirmed.